department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend w publication x publication y city z name b dollars amount c number dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 letter catalog number 58263t description of your request your letter indicates you will operate a scholarship program the purpose of your program is to provide scholarships to students enrolled and in good standing at accredited higher educational institutions described in sec_170 in the united_states and internationally beginning in the next academic year you will publicize the scholarships by putting a notice regarding the availability of the scholarships in educational publications such as wand x you will also be publicizing the scholarships in the manner that you normally use for publicizing grants to c educational institutions all students enrolled at accredited institutions of higher education in the united_states and abroad who are in good academic standing and who can demonstrate financial assistance are eligible for your program your officers will determine how the applicants will apply for your program for example applicants may apply through a formal application or a letter indicating a desire to be considered your selection committee currently consisting of four members of the z family will select the recipients based on financial need preference will be given to students who demonstrated academic achievement including grades rank in class standardized test scores and achievement test scores exhibited involvement in community and extracurricular activities demonstrate leadership skills have disadvantaged backgrounds and have overcome barriers and difficulties during their lives and to students who are residents of y criteria for membership on the selection committee include being a member of the z family and having an interest in the education of young people with less financial means no formal process for replacing members of the selection committee has been determined yet but if a member resigns a new person will be sought from the z family relatives of members of the selection committee and of officers directors and substantial contributors will not be eligible for scholarships made under your program the amount you award each year may vary somewhat depending on your annual income but the total amount awarded each year will be in the range of b dollars this total amount will be given to c students or shared between several students each year the individual amounts of each scholarship will vary based on the number of recipients and your income the scholarships will be awarded on a year-by-year basis so there will be no renewal of a scholarship students may reapply and will continue to be eligible for a scholarship as long as they are enrolled in accredited institutions of higher education in the united_states and abroad are in good academic standing and can demonstrate financial need your officers will develop a list of preferred institutions letter catalog number 58263t the scholarship money will be paid directly to the school and will only be applied to tuition for a student in good academic standing the scholarships will be awarded on an annual basis and your officers will ask the school to provide a quarterly status on each student as well as provide you with a report as soon as a scholarship recipient does not maintain good academic standing if a scholarship recipient leaves the school during the course of an academic year a refund of the scholarship money will be sought to the extent consistent with the policies of the school you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants as described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58263t
